DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 11/30/2020. Claims 1, 11, and 16 have been amended. Claims 13 and 18 have canceled. Claims 1-2, 4-5, 7-12, 14-17, and 19-20 are pending and will be considered for examination.
3.	Claims 13 and 18 have been canceled and thus, the 112 rejection to the claims are withdrawn.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4. 	Claims 1-2, 4-5, 7-8, 11-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Riggins et al. (US 2014/0250392 A1) in view of Lininger, Scott (US 2013/0036401 A1) and further in view of Brown et al. (US 2014/0297516 A1). 
	As in independent Claim 1, Riggins teaches a computer-implemented method comprising: 

mapping, by the computing system, each of the one or more properties to a graphical user interface (GUI) element for display in an interface of a design application (see figs. 1b-1c, pars. 21, 23-24, 33, 76, 85, the attributes including at least position, size, color, label, and normal skin installed from the devolvement program or the sources that are associated with the object (e.g., button 124) displayed in a canvas area 106 of a program (or application or content development tools, see at least pars. 3-7)), wherein the interface leverages the UI component of the production system (see figs. 1b-1c, pars. 21, 23-24, 33, 76, 85,  the user interface leverages the UI component installed from the devolvement program or the sources) and maintains at least some behavior of the UI component in the design application (at least pars. 6, 32, 34, and 52,  maintains behavor of  the UI component (e.g., button) in the canvas);
providing, by the computing system, a rendering of the UI component in the interface of the design application based on the values of the one or more properties associated with the UI component of the production system (fig. 1b, pars. 18-19, 23, the edited object (e.g., button 124) is presented with new 
 	receiving, by the computing system, a user input via a GUI element rendered in the interface of the design application for at least one value of the one or more properties rendered in the interface of the design application without using code (figs. 1b-1d, pars. 23-24, a user is able to change these attributes by typing in new values or can change the attributes by manipulating the displayed button 124).
 	Riggins does not appear to explicitly teach that values of the one or more properties are set with code; wherein the production system and the design application are based on a same platform and the production system renders the UI component in the design application; converting, by the computing system, the user input received via the GUI element rendered in the interface of the design application to a data structure compatible with the UI component of the production system; determining, by the computing system, a linked property rendered in the interface of the design application, the linked property indicative of code to be executed by the production system based on
a change to the at least one value of the one or more properties; passing, by the computing system, the at least one value, converted to the data structure of the one or more properties to the UI component of the production system; and providing, by the computing system, a second rendering of the UI component in the interface of the design application based on the at least one value.
 	However, in the same filed of the invention, Lininger teaches converting, by the computing system, the user input received via the GUI element rendered in the interface of the design application to a data structure compatible with the UI component of the 
 	determining, by the computing system, a linked property rendered in the interface of the design application, the linked property indicative of code to be executed by the production system based on a change to the at least one value of the one or more properties (at least pars. 20-21, 24, 29-30, with a change to at least on value of properties (e.g., attributes, parameters,  etc.) of the user interface objects, the design system calls and compiles a script or other procedural code for execution of the changed/inputted/edited values of the design application (e.g., three-dimensional modeling application 518));
passing, by the computing system, the at least one value, converted to the data structure of the one or more properties to the UI component of the production system ( figs. 2-4, pars. 8, 24-25, 27-28, 30, the converted data (e.g., attributes, parameters,  etc.) can be passed to the design system); and 
providing, by the computing system, a second rendering of the UI component in the interface of the design application based on the at least one value (figs. 2-4, pars. 8, 24-25, 27-28, 30, based on the received input, objects displayed in the user interface can be updated).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the editing of the attributes of the GUI object with the user input taught by Riggins with the converting of Lininger to convert the received inputs to the format compatible with the user interface component when the design system receives the user input to edit attributes of objects displayed in the user interface. The motivation or suggestion would be to provide a way to convert data to different data structure so that user input can be converted to formats suitable for different type of data in GUI.
	Riggins and Lininger do not teach that values of the one or more properties are set with code; wherein the production system and the design application are based on a same platform and the production system renders the UI component in the design application.
However, in the same field of the invention, Brown teaches that values of the one or more properties are set with code (at least pars. 206,  231-232, a user (or designer or developer) can user a code to set values of properties); 
 	wherein the production system and the design application are based on a same platform and the production system renders the UI component in the design application.
 (see at least figs. 8 and 13A-13D, pars. 28-30, 35, 47, 147-148, 198, all applications managed by a tool 800/application (e.g., editor tool for proving a user interface) are developed and stored on an application development server 110. The tool 800 is a web-based application which can be accessed using a web browser 282 on a user’s computer or mobile device. The server stores codes for the application/tool. User interface elements of the application/tool can be rendered on the user’s computer using the web browser. Thus, each user running the tool in the web browser does not need application codes or installation of the application for editing user interface elements 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the editing of the attributes of the GUI object with the user input taught by Riggins with the converting of the received inputs to the format compatible with the user interface component taught by Lininger with the providing of the web-based editing tool for sharing the same application between the server and the user’s computer using the web browser taught by Brown such that the user can edit attributes/properties of any GUI objects using the web-based editing tool rendered on the user computer using the web browser. The motivation or suggestion would be to provide a web-based editing tool by the server so that the user can easily access or share the same application/tool for editing attributes/properties of the GUI objects without executing codes of the editing application or installing of the application.

As in Claim 2, Riggins-Lininger-Brown teaches all the limitations of Claim 1. Riggins-Lininger-Brown further teaches that the rendering of the UI component is obtained from the production system (Riggins, at last pars. 56, 58, 82-83, the displayed user interface can be edited through the system (e.g. Adobe.RTM. Flash.RTM)). 

As in Claim 4, Riggins-Lininger-Brown teaches all the limitations of Claim 1. Riggins-Lininger-Brown further teaches that the UI component includes one or more Riggins, at least pars. 21 and 3-4, a rectangle object, a button object, etc.). 

As in Claim 5, Riggins-Lininger-Brown teaches all the limitations of Claim 1. Riggins-Lininger-Brown further teaches that the GUI element includes one or more of: a text field, a text box, or a selector (see at least figs. 8 and 13A-13D, for example, in par. 153,  a palette comprises a plurality of GUI control objects, such as  a Button, CheckBox, ToggleButton, Slider, Label, TextField , etc.).

As in Claim 7, Riggins-Lininger-Brown teaches all the limitations of Claim 1. Riggins-Lininger-Brown further teaches associating a first property of the UI component with a second property of the UI component (Riggins, see at least figs. 1b-1c, pars. 23-24, the attributes of the object (e.g., button 124 of fig. 1b or a rectangle 128 of fig. 1C ) are associated with its fill color, stroke, corner radius, and opacity, among others).

As in Claim 8, Riggins-Lininger-Brown teaches all the limitations of Claim 1. Riggins-Lininger-Brown further teaches specifying for an action associated with the UI component one or more of: a page, an image, or data (Riggins, pars. 5, 18, 28, 32, the user may assign an action for the object that is associated with a page (e.g., a web page)). 

 	As in independent Claim 11, Riggins teaches a system comprising: 
Independent Claim 11 is substantially similar to independent Claim 1 and rejected under the same rationale.

 	Claims 12 and 17 are substantially similar to Claim 2 and rejected under the same rationale.

Claims 14 and 19 are substantially similar to Claim 8 and rejected under the same rationale.
 		
Independent Claim 16 is substantially similar to independent Claims 1 (or claim 11) and rejected under the same rationale.

 	
5. 	Claims 9-10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riggins et al. (US 2014/0250392 A1) in view of Lininger, Scott (US 2013/0036401 A1) in view of Brown et al. (US 2014/0297516 A1) and further in view of Ishikawa, Masayuki (US 6483508 B1).
As in Claim 9, Riggins-Lininger-Brown teaches all the limitations of Claim 1. Riggins-Lininger-Brown does not teach generating an interactive prototype including the UI component. 
Ishikawa teaches generating an interactive prototype including the UI component (at least figs, 3, 6-7, 10-13, col. 5 lines 13-22, col. 12, lines 23-37, col. 12, line 65 to col. 13, line 35, a system (or program or tool) displays a plurality of windows, such as a 3D view window 71, a route window 73, a scene graph window 76, etc. A user can create a prototype of an object (e.g., 3D object)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the editing of the attributes of the GUI object with the user input taught by Riggins with the converting of the received inputs to the format compatible with the user interface component taught by Lininger with the providing of the web-based editing tool for sharing the same application between the server and the user’s computer using the web browser taught by Brown with the creating of the porotype of the object taught by Ishikawa to create the prototype of the object when the design program provides objects and allows the user to edit attributes of the object. The motivation or suggestion would be to provide a way to create a prototype of an object in an editing tool so that a user can easily and quickly edit the object using the created prototype.

As in Claim 10, Riggins-Lininger-Brown and Ishikawa teach all the limitations of Claim 9. Riggins-Lininger-Brown and Ishikawa further teach that the design application includes a design mode and a preview mode (Riggins, figs. 1a-1b, par. 20, the user interface comprises a design button 102 for displaying a design mode and a preview button 104 for displaying a preview mode), and the interactive prototype is Ishikawa, at least figs, 3, 6-7, 10-13, col. 5 lines 13-22, col. 12, lines 23-37, col. 12, line 65 to col. 13, line 35, the created prototype can be displayed/viewed one of the windows (e.g., the route window 73, the scene graph window 76)).  

 	Claims 15 and 20 are substantially similar to Claim 9 and rejected under the same rationale.



Response to Arguments
6.	Applicant's arguments with respect to the claims 1-2, 4-5, 7-12, 14-17, and 19-20 have been fully considered, but are deemed unpersuasive.
 	Regarding claims1 (similarly claims 11 and 16), Applicant appears to argue that none of the cited reference teach the limitations “determining a linked property rendered in the interface of the design application, the linked property indicative of code to be executed by the production system based on a change to the at least one value of the one or more properties” as recited in claim 1 The examiner respectively disagrees.
In Lininger, the user can enter/specify/edit/change input values to at least on value of properties (e.g., attributes, parameters, etc.), via the GUI of the design application (e.g., three-dimensional modeling application 518), and the design system calls and compiles the script or other procedural code for execution of the inputted/edited/changed values to at least on value of properties (e.g., attributes, parameters, etc.) of the design 


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
 Primary Examiner, Art Unit 2144